 


109 HR 4861 IH: Audio Broadcast Flag Licensing Act of 2006
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4861 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Ferguson (for himself, Mr. Towns, Mrs. Bono, Mr. Gordon, and Mrs. Blackburn) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To authorize the Federal Communications Commission to impose licensing conditions on digital audio radio to protect against the unauthorized distribution of transmitted content. 
 
 
1.Short titleThis Act may be cited as the Audio Broadcast Flag Licensing Act of 2006. 
2.Licensing of Devices for Over-the-Air and Satellite Digital Audio BroadcastingPart I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following new section: 
 
342.Grant of Limited Authority Regarding the Licensing of Devices for Over-the-Air and Satellite Digital Audio Broadcasting 
(a)Grant of authorityThe Commission has authority— 
(1)to require and enforce, subject to subsections (b) and (c), in conjunction with the in-band, on-channel technical standard for digital audio broadcast transmissions under consideration in MM Docket No. 99–235, or any successor regulations, that— 
(A)all technologies necessary to make transmission and reception devices compliant with such technical standard are licensed on reasonable and nondiscriminatory terms; 
(B)such licenses shall include prohibitions against unauthorized copying and redistribution of transmitted content through the use of a broadcast flag or similar technology, in a manner generally consistent with the purposes of other applicable law; and 
(C)licensees of the Commission providing digital audio broadcast service shall give effect to and comply with such prohibitions; and 
(2)to require and enforce, subject to subsections (b) and (c), as part of its regulation of satellite digital audio radio services (SDARS) pursuant to part 25 of the Commission rules, or any successor regulations, that— 
(A)all technologies necessary to make transmission and reception devices capable of receiving satellite digital audio radio transmissions are licensed on reasonable and nondiscriminatory terms; 
(B)such licenses shall include prohibitions against unauthorized copying and redistribution of transmitted content through the use of a broadcast flag or similar technology, in a manner generally consistent with the purposes of other applicable law; and 
(C)licensees of the Commission providing satellite digital audio radio services shall give effect to and comply with such prohibitions. 
(b)DisclosureAny rules and regulations promulgated pursuant to subsection (a) that apply to the use of transmissions, or content therein, shall require the full disclosure of any information required to enable the manufacture of compliant devices. 
(c)Limitations on regulationsThe adoption of any digital audio regulations pursuant to this section— 
(1)shall not delay the adoption of final operational rules for digital audio broadcasting; 
(2)shall not make obsolete any devices already manufactured and distributed in the marketplace before the implementation of such regulations; and 
(3)shall not be inconsistent with the customary use of broadcast content by consumers to the extent such use is consistent with the purposes of this act and other applicable law.   
(d)Revisions PermittedThe Commission may reconsider, amend, repeal, supplement, and otherwise modify, in whole or in part, any regulations adopted pursuant to subsection (a) in order to further the purposes of this section, except that any change in such regulations shall employ a broadcast flag or similar technology as the means to achieve those purposes. 
(e)Activities of Performing Rights and Mechanical Rights OrganizationsNothing shall preclude or prevent a performing rights organization or a mechanical rights organization, or any entity owned in whole or in part by, or acting on behalf of, such organizations, from monitoring public performances or other uses of copyrighted works contained in such transmissions. The Commission may require that any such organization or entity be given a license on either a gratuitous basis or for a de minimus fee to cover only the reasonable costs to the licensor of providing the license, and on reasonable, non-discriminatory terms, to access and retransmit as necessary any content contained in such transmissions protected by content protection or similar technologies, provided that such licenses are for purposes of carrying out the activities of such organizations or entities in monitoring the public performance or other uses of copyrighted works and that such organizations or entities employ reasonable methods to protect any such content accessed from further distribution. .  
 
